NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

                 PAUL MICHELOTTI,
                  Plaintiff-Appellant,

                            v.

                   UNITED STATES,
                   Defendant-Appellee.
                 ______________________

                       2013-5131
                 ______________________

    Appeal from the United States Court of Federal
Claims in No. 13-CV-0029, Chief Judge Emily C. Hewitt.
                 ______________________

     ON PETITION FOR PANEL REHEARING
             ______________________

 Before NEWMAN, LOURIE, and TARANTO, Circuit Judges.
PER CURIAM.
                       ORDER
   A petition for panel rehearing having been filed by the
appellant, and the matter having been referred to the
panel that heard the appeal,
   IT IS ORDERED THAT:
2                                         MICHELOTTI   v. US



    The petition for rehearing is DENIED, except that the
portion of the opinion at page 7, lines 9-18, is replaced
with the following:
    Apr. 23, 2013), ECF No. 8, he never tied those
    studies to his patent infringement claim or alleged
    how the studies showed infringement when he
    mentioned them indirectly and in passing in his
    motion to amend. Thus, the Court of Federal
    Claims had no fair opportunity to consider Mr.
    Michelotti’s new allegation. We note that the sin-
    gle document from the studies that he attached to
    his response to the motion to dismiss describes on-
    ly government simulations of enhanced brake
    lighting systems, not any actual systems used or
    manufactured by or for the United States. See
    App. to Pl.’s Resp. to Mot. to Dismiss.


                                   FOR THE COURT

March 3, 2014                      /s/ Daniel E. O’Toole
    Date                           Daniel E. O’Toole
                                   Clerk of Court

cc: Paul Michelotti
    Sonia M. Orfield